           Case 1:21-cr-00154-JGK Document 22 Filed 06/15/21 Page 1 of 1



                                                       C l) C Ufvl:: N"T
UNITED STATES DISTRICT COURT                           FL~CTRC~JICALL Y FILcD
SOUTHERN DISTRICT OF NEW YORK                          DOCt;
                                                                      E-::--0:- __-,. f;,,'7--_.--,
                                                       DATE F;::-;;IL-:=                         ]5_""_~ .~
                                                                                                         .........   ~r-~-
UNITED STATES OF AMERICA

                - against -                          21 Cr. 154 (JGK)

JAMES JEREMY BARBERA                                 ORDER

                          Defendant.

JOHN G. KOELTL, District Judge:

         The defense motions are due August 6 , 2021 .                  Responses are

due August 27 , 2021 .        Replies are due September 10 , 2021.

         The parties are directed to appear for another conference

on September 30 , 2021 at 2 : 30 p . m.

         Rule 404(b) evidence to be produced by October 1 , 2021.

Requests to charge , motions in l i mine , and voir dire are due

October 4 , 2021 .      Responses and replies are due October 11 ,

2021 .

         The f i nal pre - trial conference i s scheduled for November 3,

2021 at 4 : 00 p . m.    Trial is scheduled for November 8 , 2021 at

9 : 00 a . m.

         SO ORDERED.

Dated:          New York, New York
                June 15, 2021

                                            United States District Judge
